                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARNELL BROWN, #11220-025,                        )
                                                  )
                 Petitioner,                      )
                                                  )
vs.                                               )       Case No. 19-cv-00054-SMY
                                                  )
T. G. WERLICH,                                    )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

        Petitioner Darnell Brown, an inmate currently incarcerated at the Federal Correctional

Institution located in Greenville, Illinois, brings this habeas corpus action pursuant to 28 U.S.C. §

2241. (Doc. 1). This matter is now before the Court for review of the Petition pursuant to Rule 4

of the Rules Governing § 2254 Cases in United States District Courts, which provides that upon

preliminary consideration by the district court judge, “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court, the judge must

dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives the Court the

authority to apply the Rules to other habeas corpus cases.

                                             Background

        Brown was sentenced to 151 months of imprisonment on November 14, 2014. (criminal

case, Doc. 31). He was designated a career offender (see U.S.S.G. § 4B1.1) based on two prior

convictions, including a conviction for attempted aggravated fleeing or attempting to elude a police

officer, which was considered a crime of violence under U.S.S.G. § 4B1.2(a). (criminal case, Doc.

23). He did not file an appeal. See Brown v. Warden FCI Greenville, No. 17-cv-0729-DRH, Doc.

1, p. 2 (S.D. Ill.).


                                                      1
       Brown filed a motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255,

following the United States Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551

(2015). He challenged his designation as a career offender and sentence. Brown v. United States,

No. 3:15-cv-01232-DRH (S.D. Ill.). Brown’s § 2255 Motion was dismissed with prejudice after

the Court determined that his claim was foreclosed by the Supreme Court’s decision in Beckles v.

United States, 137 S. Ct. 866 (2017) (explaining that Johnson does not extend to § 4B1.2’s residual

clause because the advisory Sentencing Guidelines are not subject to vagueness challenges under

the Due Process Clause).

       Shortly thereafter, Brown filed a habeas corpus action under to 28 U.S.C. § 2241, again

challenging his sentence as a career offender. Brown v. Warden FCI Greenville, No. 17-cv-0729-

DRH (S.D. Ill.). He argued the crime of attempted aggravated fleeing or attempting to elude a

police officer no longer qualified as a crime of violence after Begay v. United States, 553 U.S. 137

(2008) and that he had received a punishment the law cannot impose. Id. Brown’s § 2241 Motion

was dismissed with prejudice on August 16, 2017. Brown filed the instant § 2241 Petition on

January 17, 2019.

                                           The Petition

       Brown relies on the Supreme Court’s decision in Mathis to again challenge his designation

and sentence as a career offender under U.S.S.G. § 4B1.2. (Doc. 1, pp. 1, 3). He contends he is

not a career offender because his prior conviction for attempted aggravated fleeing or attempting

to elude a police officer no longer qualifies as a crime of violence for enhancement under U.S.S.G.

§ 4B1.2.    (Id.).   He alleges that without the career offender enhancement, the Sentencing

Guidelines range would have been 21-27 months, and therefore, the 151 month sentence he




                                                 2
received was unreasonable and exceeds the period of incarceration allowed by law. (Doc. 1, pp.

4, 9-10). Brown seeks resentencing without the career offender enhancement. Id.

                                            Discussion

       Brown cannot bring his Mathis claim in a § 2241 Petition. Some errors can be raised on

direct appeal, but not in a collateral attack such as a § 2255 Motion or § 2241 Petition. A claim

that a defendant was erroneously treated as a career offender under the Advisory Sentencing

Guidelines is one such claim. Hawkins v. United States, 706 F.3d 820, 824-25 (7th Cir. 2013); see

also United States v. Coleman, 763 F.3d 706, 708–09 (7th Cir. 2014). In Hawkins, the Seventh

Circuit found that an error in calculating the Sentencing Guidelines range did not constitute a

miscarriage of justice for § 2255 purposes given the advisory nature of the Sentencing Guidelines,

the district court’s determination that the sentence was appropriate, and the sentence did not exceed

the statutory maximum. Id.

       Brown raises the same issue presented in Hawkins; the use of a prior conviction that

allegedly no longer qualifies under current law as a predicate conviction for the career offender

enhancement. In its supplemental opinion on denial of rehearing in Hawkins, the Court held, “an

error in calculating a defendant's guidelines sentencing range does not justify postconviction relief

unless the defendant had, as in Narvaez v. United States, 674 F.3d 621 (7th Cir. 2011), been

sentenced in the pre-Booker era, when the guidelines were mandatory rather than merely

advisory.” Hawkins II, 724 F.3d at 916.

       The Sentencing Guidelines have been advisory since the Supreme Court’s decision in

United States v. Booker, 543 U.S. (2005). Brown was sentenced in 2014 – long after Booker was

decided and received a sentence that was well within the 20-year statutory maximum. (criminal

case, Doc. 23). “[P]ostconviction relief is not proper because the judge, though he could lawfully



                                                 3
have imposed the sentence that he did impose, might have imposed a lighter sentence had he

calculated the applicable guidelines sentencing range correctly.” Hawkins II, 724 F.3d 915, 917

(7th Cir.). Therefore, Brown cannot demonstrate a miscarriage of justice so as to permit a § 2241

Petition.

        Brown argues that a post-Booker error in the Sentencing Guidelines range may also

constitute a miscarriage of justice sufficient to support resentencing based on the Supreme Court’s

decisions in Peugh, Molina-Martinez, and Rosales-Mireles. However, Peugh, Molina-Martinez

and Rosales-Mireles are direct appeal cases and don’t involve collateral attack. Peugh v. United

States, 133 S.Ct. 2072 (2013); Molina-Martinez v. U.S., 136 S.Ct. 1338 (2016); Rosales-Mireles

v. U.S., 138 S.Ct. 1897 (2018). A direct appeal has a different legal standard than post-conviction

relief. See Hawkins II, 724 F.3d at 917. Thus, these decisions are not determinative of the issue

presented in this case do not alter the binding precedent of Hawkins.

        For the reasons stated, Brown cannot demonstrate a miscarriage of justice so as to permit

a § 2241 petition, and therefore, the savings clause affords Brown no relief. Accordingly, his §

2241 petition will be dismissed.

                                            Disposition

        IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2241 (Doc. 1) is DISMISSED with prejudice.

        If Petitioner wishes to appeal this dismissal, he may file a notice of appeal with this Court

within thirty (30) days of the entry of judgment. FED. R. APP. P. 4(a)(1)(B). A motion for leave

to appeal in forma pauperis should set forth the issues Petitioner plans to present on appeal. See

FED. R. APP. P. 24(a)(1)(C). If he does choose to appeal and is allowed to proceed IFP, Petitioner

will be required to pay a portion of the $505.00 appellate filing fee in order to pursue his appeal

(the amount to be determined based on his prison trust fund account records for the past six

                                                  4
months) irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. §

1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d

857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. It is not necessary for Petitioner to obtain a certificate of appealability. Walker v.

O'Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       The Clerk is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       Dated: April 16, 2019


                                                   s/ STACI M. YANDLE
                                                   United States District Judge




                                               5
